Title: To George Washington from Henry Laurens, 28 April 1778
From: Laurens, Henry
To: Washington, George



Sir.
York Town [Pa.] 28th April 1778

I writ to Your Excellency yesterday by Wilkinson, this Evening Your Excellency’s favour of the same date containing Copy of a Letter to M. General Tryon & Extracts from Govr Livingston & Genl Heath came to hand—these shall be presented to Congress to morrow.
Within the present Cover Your Excellency will receive, an Act of Congress of 27th for enabling the General commanding the Artillery to be of the intended Council if your Excellency shall judge it proper.
The bearer hereof is charged with a packet containing 500 Copies of the Oath of Allegiance & Abjuration—& he is directed to call on Mr Bailey printer at Lancaster for 200 Copies of the Act for granting pardons printed in the German tongue.
This Morning I reported to Congress a Letter from Major General Conway requesting leave to resign his Commission, which the House immediately Resolved to accept; I shall transmit to General Conway the proper notification by the next Express Messenger to Albany. I have the honour to be With the highest Esteem & Regard Sir Your Excellency’s Obedient & humble servant

Henry Laurens, President of Congress.

